DETAILED ACTION
The Amendment filed May 31, 2021, and the information disclosure statement (IDS) filed May 16, 2021 have been entered. Claims 1-20 are pending. Claims 1, 9 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2012/0287720).
Regarding independent claims 1 and 9, Choi discloses a method for programming a non-volatile memory device, the method comprising: 
applying a program word line voltage (see FIG. 5: VWL) with a voltage level changed stepwise to a selected word line connected to a plurality of memory cells, the program word line voltage including a first voltage level during a first time interval and a 
applying a program bit line voltage (FIG. 5: e.g., VBL1) to a first bit line of a plurality of bit lines connected to a plurality of first memory cells, while the program word line voltage is applied to the selected word line (see FIG. 5); 
when the program bit line voltage has a program inhibit voltage level, inhibiting the plurality of first memory cells from programming (see FIG. 5, and accompanying disclosure, e.g., para. 0013, a program inhibition voltage); and
 when the program bit line voltage has a program voltage level, programming the plurality of first memory cells (see FIG. 5, and accompanying disclosure, e.g., para. 0007, program voltage), 
wherein the program bit line voltage has a third voltage level between the program inhibit voltage level (FIG. 5: Vihb) and the program voltage level1 during the first time interval (time of vpgm32), and one of the program inhibit voltage level, the program voltage level, and a fourth voltage level between the program inhibit voltage level and the program voltage level during the subsequent second time interval (time of vpgm33), and 
wherein the program bit line voltage is maintained at the third voltage level during the first time interval (see FIG. 5 and EXAMINER’s MARKUP below).


    PNG
    media_image1.png
    804
    950
    media_image1.png
    Greyscale

Regarding claim 2, which depends from claim 1, Choi discloses the second voltage level is lower than the first voltage level (see FIG. 5).
Regarding claim 3, which depends from claim 3, Choi discloses the program inhibit voltage level is a power supply voltage level, wherein the program voltage level is a ground voltage level, and wherein the third voltage level is a forcing voltage level which is applied to the first bit line to improve threshold voltage dispersion of the plurality of first memory cells connected to the first bit line (see FIG. 5 and accompanying disclosure).
Regarding claim 4, which depends from claim 1, Choi discloses the program bit line voltage has the program inhibit voltage level during the subsequent second time interval (see FIG. 5).
Regarding claim 5, which depends from claim 1, Choi disclose the program bit line voltage has the fourth voltage level lower than the third voltage level during the subsequent second time interval (see FIG. 5). 
Regarding claims 7-8, which depends from claim 1, Choi discloses the program bit line voltage has the program voltage level during the subsequent second time interval; and the plurality of first memory cells are programmed to a predetermined program state by applying the program word line voltage and the program bit line voltage (see FIG. 5).
Regarding claims 10-11, which depends from claim 9, Choi discloses the second voltage level is lower than the first voltage level, and wherein the first program bit line voltage has the program inhibit voltage level during the first time interval, and the third voltage level during the subsequent second time interval; and the program inhibit voltage level is a power supply voltage level, wherein the program voltage level is a ground voltage level, and wherein the third voltage level is a forcing voltage level which is applied to the first bit line to improve threshold voltage dispersion of the plurality of first memory cells connected to the first bit line (see FIG. 5 and accompanying disclosure).
Regarding claims 12-14, which depends from claim 9, Choi disclose the second voltage level is lower than the first voltage level, and wherein the first program bit line voltage has the program inhibit voltage level during the first time interval, and the fourth voltage level during the subsequent second time interval; and while applying the first program bit line voltage to the first bit line, applying a second program bit line voltage to a second bit line of the plurality bit lines connected to a plurality of second memory .

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi (US 2012/0287720).
Regarding claim 6, Choi discloses the limitations of claim 1.
Choi does not explicitly disclose the program bit line voltage has the fourth voltage level higher than the third voltage level during the subsequent second time interval.
However, Choi teaches fourth voltage level lower than the third voltage level during the subsequent second time interval (see FIG. 5) based on the word line voltage having increasing steps. Once word line voltage having decreased in step, it is obvious that the fourth voltage level is higher than the third voltage level. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize bit line voltage levels based on the step of word line voltages because these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter
Claims 15-20 are allowed. 
Regarding independent claim 15, the major difference in the claims not found in the prior art, along with the other claimed features, is that the a method for programming a non-volatile memory device, the method comprising: applying a program word line voltage with a voltage level changed stepwise to a selected word line connected to a plurality of memory cells, the program word line voltage including a first voltage level during a first time interval and a second voltage level different from the first voltage level during a subsequent second time interval; and turning off a string selection transistor connected to the first bit line connected to the plurality of first memory cells before the first program bit line voltage transitions to the program voltage level over the prior art.
Claims 16-20 are allowed due to claim dependency.

Response to Arguments
Applicant’s Arguments/Remarks with claim Amendment filed 05/31/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103 have been fully considered. 
Regarding claims 1-14, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.
Regarding claims 15-20, Applicant’s argument is persuasive. Claims 15-20 are allowed.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant acknowledges that the program voltage level might be GND (see specification of the instant application, paragraph [0070]).